Citation Nr: 1201490	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  03-34 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1970.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which in part, denied the Veteran's service-connection claim for PTSD.  The Veteran disagreed with the RO's determination and perfected an appeal as to this issue.

In June 2009, the Board remanded the Veteran's PTSD claim for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the claim in a November 2010 Supplemental Statement of the Case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

Clarification of issue on appeal

The Veteran's post-service treatment records demonstrate that the Veteran has been diagnosed with dysthymia and major depressive disorder in addition to PTSD.  The United States Court of Appeals for Veterans Claims (the Court) has recently determined that mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the RO has previously considered and denied entitlement to service connection for a nervous condition and for dysthymia in unappealed February 2006 and July 2008 rating decisions respectively.  As VA has already separately considered whether service connection is warranted for these mental disabilities in final unappealed decisions, the Board need not expand the issue currently on appeal-namely, entitlement to service connection for PTSD-to include consideration of the Veteran's other acquired psychiatric disorders.  In any event, the Board finds that the evidence currently of record is sufficient to grant the Veteran's PTSD claim herein.




Issue not on appeal

In a May 2009 rating decision, which is located within the Veteran's Virtual VA Folder, the RO decreased the Veteran's disability rating for his service-connected prostate cancer from 100 percent disabling to 40 percent disabling, effective August 1, 2009.  As a result, at that time, the Veteran's combined rating accordingly changed from 100 percent disabling to 70 percent disabling as of August 1, 2009.  See the May 8, 2009 RO rating decision codesheet [also located in the Veteran's Virtual VA Folder]. 

On November 9, 2009, VA received correspondence from the Veteran written in Spanish, that has been recently translated.  See the January 4, 2011 translation of the Veteran's November 2009 letter to VA.  It appears that in November 2009, the Veteran requested that his service-connected prostate cancer rating be reevaluated.  See the January 4, 2011 translation, page 2.  Notably, in a December 2010 rating decision [also located in the Veteran's Virtual VA Folder], the RO specifically addressed whether a rating higher than 40 percent is warranted for the Veteran's service-connected prostate cancer, and continued the rating.  It does not appear that the Veteran has disagreed with this determination.  Accordingly, the issue of entitlement to an increased disability rating for service-connected prostate cancer is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 


FINDING OF FACT

The evidence of record supports a finding that the Veteran has PTSD that is related to his military service.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, PTSD was caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);           38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's PTSD claim were sent to the Veteran in April 2002, April 2004, July 2007 and June 2009.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced June 2009 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's service-connection claim.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).           See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard [e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror].  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires independent verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                   § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

In essence, the Veteran contends that he currently has PTSD that is related to the fear he experienced during rocket and mortar attacks on his unit during the Vietnam War.  He has described the circumstances of these attacks in detail on multiple occasions during the appeal period, and has specifically noted that while in Vietnam he started having fears that he would die.  See the Veteran's August 23, 2007 personal statement.  

VA has attempted to verify the Veteran's claimed stressors.  Crucially however, the Veteran's personnel file cannot be located.  See the July 14, 2009 Request/Response Information Sheet from the National Personnel Record Center (NPRC).  The Court has held that in cases such as this where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's PTSD claim has been undertaken with this heightened duty in mind. 

As discussed above, lay testimony alone can be used to establish the occurrence of an in-service stressor without independent verification by service records or outside military records if the Veteran's stressor involves "fear of hostile military or terrorist activity," and if a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and the Veteran's symptoms are related to the claimed stressor.               See 38 C.F.R. § 3.304(f)(3).

The Board initially notes that the Veteran's claimed stressor is in fact related to fear of hostile military activity [i.e., fear of death from mortar fire on his unit during the Vietnam War], and is consistent with the places and circumstances of the Veteran's service.  Indeed, the Veteran's DD-214 specifically notes that the Veteran served in Vietnam during the Vietnam War from July 15, 1969 to September 15, 1970, and that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran admits that he did not actually take part in combat operations in Vietnam, but specifies that he experienced rocket and mortar fire at various times during service, and at one point was hit in the head with a piece of wood after a mortar fell near the dining area where he was working.  See the October 2010 VA examiner's report.  Pertinently, the Veteran's September 1970 examination upon separation documents that he was indeed "wounded in [the] head" during service.  See the Veteran's September 14, 1970 Report of Medical Examination. 

In addition, as per the requirements of 38 C.F.R. § 3.304(f)(3), an October 2010 VA psychiatrist concluded upon examination of the Veteran that the Veteran's claimed stressor "is adequate to support a diagnosis of PTSD."  The examiner pertinently indicated that the Veteran was "injured on the head by some unidentified object seemingly displaced by a mortar attack and he felt fearful of being harmed or killed."  Finally, the examiner opined that the Veteran's symptoms are "probably related" to this stressor.  See the October 2010 VA examiner's report.  

Based on these medical determinations, coupled with the fact that the Veteran's stressor is consistent with the places and circumstances of his Vietnam service and indeed related to fear of hostile military activity, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor under the provisions of 38 C.F.R. § 3.304(f)(3), and efforts to obtain independent verification are not necessary. 

With respect to an actual PTSD diagnosis, the Board notes that the Veteran's VA treatment records document multiple diagnoses of and treatment for PTSD throughout the past decade.  Although one VA examiner ruled out a PTSD diagnosis in August 2002, this conclusion was based entirely on the examiner's own finding that no evidence within the Veteran's service records verified his alleged stressors.  See the August 2002 VA examiner's report, page 5.  Notwithstanding the fact that much of the Veteran's service records are in fact missing, the Board reiterates that independent verification of a claimed stressor is no longer necessary when lay testimony can establish the occurrence of that stressor through satisfaction of the criteria of 38 C.F.R. § 3.304(f)(3).  In this connection, the August 2002 VA examiner's opinion carries no probative weight, as the Board has now found that the Veteran's claimed stressor has been confirmed by his own lay assertions.
Similarly, after determining that the Veteran's claimed stressor was adequate to support a PTSD diagnosis, and after concluding that the Veteran's symptoms are indeed related to this stressor, the October 2010 VA examiner also diagnosed the Veteran not with PTSD, but with major depressive disorder.  She curiously did so  without any clinical explanation, and even noted that the Veteran's psychosocial stressors included "[e]xposure to traumatic events at the Vietnam war" under her Axis IV assessment.  See the October 2010 VA examiner's report, page 10.

In any event, the Board finds that the strong majority of the probative medical evidence of record confirms that the Veteran has a current PTSD diagnosis that is related to his confirmed in-service stressor.  See, e.g., the Veteran's August 2, 2001 VA Psychiatric Progress Note [noting the Veteran was "in fear" in Vietnam, and diagnosing PTSD with an Axis IV psychosocial stressor of "VN combat"]; a January 14, 2002 VA Sexuality and Health Note [indicating that the Veteran has been prone to PTSD related symptoms since his service in Vietnam, and has a history of PTSD treatment]; a November 7, 2005 VA Psychiatric Progress Note [noting a positive PTSD screen, and an ongoing diagnosis of PTSD], and an October 3, 2008 VA Psychology Note [indicating diagnoses of major depressive disorder and PTSD].  

Additionally and critically, although the October 2010 VA examiner did not diagnose the Veteran with PTSD, she did in fact link the Veteran's current mental health symptomatology to his in-service Vietnam stressor.  See the October 2010 VA examiner's report, page 11.  

Based on all of the above, and in resolving all doubt in the Veteran's favor, the Board believes that the evidence of record supports a finding that the Veteran has PTSD that is at least as likely as not caused by the fear he experienced during rocket and mortar attacks on his unit during the Vietnam War.  All three elements of 38 C.F.R. § 3.304(f) are accordingly met, and the benefit sought on appeal is allowed.



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


